DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation and Contingent Limitations
Claim 12 is a system claim which contains a contingent limitation. 
Claim 12:
“wherein the selected wait period begins when the passenger exits the vehicle”
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing the function of the above cited claim limitation (1) is sufficient to disclose the above cited claim limitations. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Claim 9 is a method (process) claim which contains a conditional limitation.
Claim 9:
(2) “when the return request is received, returning to the destination location2when the treutn”

With respect to conditional limitations in process claims, MPEP 2111.04 guides
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim 

As claim 9 is a process claim, Ex Parte Schulhauser applies to limitation (2). See MPEP 2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);").  
For example, the broadest reasonable interpretation of claim 9 does not require a return request being received. 	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“routing coordinator configured to” in at least claim 16
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Specifically, corresponding structure in the specification includes:
 (1) ¶68 “In various implementations, the routing coordinator is a remote server or a distributed computing system connected to the autonomous vehicles via an internet connection. In some implementations, the routing coordinator is any suitable computing system. In some examples, the routing coordinator is a collection of autonomous vehicle computers working as a distributed system.” 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Reibling (US20200098201)(hereinafter “Reibling”) in view of Levy (US20190137290)(hereinafter “Levy”).
	With respect to claim 1,
	Reibling discloses:
	A method for passenger safety monitoring in an autonomous vehicle (Reibling ¶5 “monitoring occupants and responding in an automated fashion to an emergency… autonomous vehicle”), comprising
	dropping off a passenger at a destination location; (Reibling ¶27 “Next, in a block 245, the computer 34 may navigate the vehicle 30 to the predetermined location… If the predetermined location is the present location of the vehicle 30, the computer 34 may take additional actions such as opening doors of the vehicle 30 and warning occupants to exit the vehicle 30”)
monitoring the passenger; (Reibling ¶13 “The control system 32 may include occupant sensors 44 to detect the presence, condition, actions, and so on of occupants of the vehicle 30”)
Reibling fails to disclose:
Waiting at the destination location for a selected period of time
And monitoring vehicle surroundings during the selected period of time.
	However, Levy, from the same field of endeavor, discloses:
	Waiting at the destination location for a selected period of time, (Levy ¶23 heading “Preset Away Time”; Levy ¶25 “to automatically calculate or adjust this proposed
away time.”; Levy ¶37 “or to prompt the autonomous vehicle to remain parked at the dropoff location while waiting for the operator's return if . . . . the estimated away time is sufficiently small.”)
And monitoring vehicle surroundings during the selected period of time. And monitoring vehicle surroundings during the selected period of time. (Levy ¶73 “the autonomous vehicle elects to wait in a loading zone near the pickup location, the autonomous vehicle can: implement artificial intelligence and computer vision techniques to scan its surrounding field for an approaching vehicle (e.g., a truck, a van) or for another vehicle stopped just behind the autonomous vehicle; and then autonomously navigate to a different wait location (e.g., with a next-highest score) or double-park on the street nearby in response to detecting such a vehicle, thereby ceding the loading zone to this other vehicle. In a similar example, if the autonomous vehicle elects to wait in a bike lane, the autonomous vehicle can: implement artificial intelligence and computer vision techniques to scan the field around the autonomous vehicle for a cyclist approaching from the same bike lane occupied by the autonomous vehicle; and then autonomously navigate out of the bike lane and into a different wait location nearby in response to detecting such a cyclist, thereby ceding the bike lane to the cyclist, such as described below. In another example, if the autonomous vehicle elects to wait in a street parking space, the autonomous vehicle can: communicate an option—on an external display—to displace the autonomous vehicle from its current parking space, as described below; and then autonomously navigate to a different wait location nearby in response to receipt of a command to cede the parking space, such as from a second vehicle, a mobile computing device of another vehicle operator, or the remote computer system, such as described above.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the occupant sensors of Reibling which monitors a passenger within a vehicle, with the external artificial intelligence, user tracking (¶ 74) and computer vision techniques of Levy, including people external to the vehicle (¶ 73), in order to monitor the passenger outside of the vehicle during the selected time.  This further aids in allowing the vehicle to return and pick up a user at an accurate return time. (Levy ¶74 “estimate the user's time of arrival at the autonomous vehicle's current location, and immediately navigate out of the wait location responsive to a trigger condition”; Levy ¶72 “The autonomous vehicle can also enable select triggers for autonomously exiting this wait location- responsive to external or implicit stimuli”)  

With respect to claim 2,
Reibling in view of Levy discloses:
detecting a passenger emergency; (Reibling ¶17 “to monitor and respond to an emergency involving an occupant”)
 and activating an emergency response.  (Reibling ¶24 “the computer 34 alerts the occupant based on the selected category. For example, if the selected category is medical emergency, the computer 34 may instruct the user interface 48 to ask the condition of the occupant, e.g., "Are you all right?"”)

With respect to claim 3,
Reibling in view of Levy discloses:
wherein detecting a passenger emergency includes receiving an emergency notification. (Reibling ¶24 “the computer 34 alerts the occupant based on the selected category. For example, if the selected category is medical emergency, the computer 34 may instruct the user interface 48 to ask the condition of the occupant, e.g., "Are you all right?"”)

With respect to claim 4,
Reibling in view of Levy discloses:
receiving a cancellation of the emergency notification. (Reibling ¶20 “The nonemergency category may also include some behaviors
from the medical emergency category coupled with a statement from the occupant such as "I'm fine.”; Reibling ¶22 “the nonemergency category may be considered acceptable… If the behavior is considered acceptable, the process 200 returns to the block 210 to continue receiving sensor data as described above.”)

With respect to claim 5,
Reibling in view of Levy discloses:
wherein detecting a passenger emergency includes at least one of 
detecting a loud noise, (Reibling ¶18 “The sensor data may include data indicating… voice level… such as… yelling”)
detecting a passenger fall, 
and detecting an assault on the passenger. (Reibling ¶19 “Some or all of the sensor data may be run through algorithms for identifying gestures and/or facial expressions. If the algorithm finds a gesture of, e.g., an occupant punching another occupant, then one of the conditionals for the emergency category may be triggered, putting the behavior in that category.”; Reibling ¶21 “The sever behavior emergency categy may include behaviors such as fighting”)

With respect to claim 6,
Reibling in view of Levy discloses:
wherein activating an emergency response includes at least one of 
flashing vehicle lights 
and sounding a vehicle alarm. (Reibling ¶24 “If the selected category is behavior emergency, the computer 34 may instruct the user interface 48 to warn the occupant to cease the behavior, e.g., "Please put out your cigarette." The alert may be aural, visual, haptic, or any combination.”)

With respect to claim 7,
Reibling in view of Levy discloses:
wherein activating an emergency response includes contacting emergency services. (Reibling ¶26 “Next, in a block 240, the computer 34 transmits a message to a remote server 52 based on the selected category. For example, in the event of a medical emergency, the computer 34 may instruct the transmitter 46 to transmit a message to the emergency-response station notifying the emergency-response station of the condition of the occupant and au estimated time of arrival.”)

With respect to claim 8,
Reibling in view of Levy discloses:
receiving a wait request (Levy ¶45 “The autonomous vehicle can remain in this location while waiting for the operator to complete the delivery rotation, such as until recalled to the dropoff location manually by the operator or automatically by the remote computer system”; Levy ¶61 “the autonomous vehicle can execute Blocks of the second method S200—such as in conjunction with a remote computer system (e.g., an autonomous vehicle fleet manager, a remote rideshare dispatcher)—to elect various wait locations at or near a pickup location specified by a user”)
and receiving a return request. (Levy ¶35 “the operator can manually request return of the autonomous vehicle to the dropoff location through the native application.”)

With respect to claim 9,
Reibling in view of Levy discloses:
when the return request is received, returning to the destination location. (Levy ¶62 “autonomously… return to the original pickup location…  the autonomous vehicle waits for the user to arrive at the pickup location before returning to collect the user”)

With respect to claim 10,
Reibling in view of Levy discloses:
allowing the passenger to return to the vehicle during the selected period of time. (Levy ¶62 “returning to collect the user”; Levy ¶112 “return to the pickup location to collect the user”)

Claims 11-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Levy in view of Reibling.
With respect to claim 11,	Levy discloses:
	An autonomous vehicle (Levy ¶23 “autonomous vehicle”)
	an onboard computing system configured to stop the autonomous vehicle at a destination location, (Levy ¶67 “as the autonomous vehicle approaches the pickup location, the autonomous vehicle can scan the field around the autonomous vehicle for a viable wait location in which the autonomous vehicle may stop”; Levy ¶124 “the user selects a destination at a grocer, and the autonomous vehicle: autonomously navigates to a dropoff location… parking in an open parking space”)
receive a wait request including a selected wait period, (Levy ¶37 “or to prompt the autonomous vehicle to remain parked at the dropoff location while waiting for the operator's return if local traffic density exceeds a threshold density or the estimated away time is sufficiently small.”; Levy ¶45 “The autonomous vehicle can remain in this location while waiting for the operator to complete the delivery rotation, such as until recalled to the dropoff location manually by the operator or automatically by the remote computer system”; Levy ¶61 “the autonomous vehicle can execute Blocks of the second method S200—such as in conjunction with a remote computer system (e.g., an autonomous vehicle fleet manager, a remote rideshare dispatcher)—to elect various wait locations at or near a pickup location specified by a user”; Levy ¶23 heading “Preset Away Time”; Levy ¶25 “to automatically calculate or adjust this proposed away time.”; Levy ¶37 “or to prompt the autonomous vehicle to remain parked at the dropoff location while waiting for the operator's return if . . . . the estimated away time is sufficiently small.”)
and keep the vehicle near the destination location during the selected wait period;  (Levy ¶73 “the autonomous vehicle elects to wait in a loading zone near the pickup location, the autonomous vehicle can: implement artificial intelligence and computer vision techniques to scan its surrounding field for an approaching vehicle (e.g., a truck, a van) or for another vehicle stopped just behind the autonomous vehicle; and then autonomously navigate to a different wait location (e.g., with a next-highest score) or double-park on the street nearby in response to detecting such a vehicle, thereby ceding the loading zone to this other vehicle. In a similar example, if the autonomous vehicle elects to wait in a bike lane, the autonomous vehicle can: implement artificial intelligence and computer vision techniques to scan the field around the autonomous vehicle for a cyclist approaching from the same bike lane occupied by the autonomous vehicle; and then autonomously navigate out of the bike lane and into a different wait location nearby in response to detecting such a cyclist, thereby ceding the bike lane to the cyclist, such as described below. In another example, if the autonomous vehicle elects to wait in a street parking space, the autonomous vehicle can: communicate an option—on an external display—to displace the autonomous vehicle from its current parking space, as described below; and then autonomously navigate to a different wait location nearby in response to receipt of a command to cede the parking space, such as from a second vehicle, a mobile computing device of another vehicle operator, or the remote computer system, such as described above.”)
and a sensor configured to monitor a passenger (Levy ¶31 “the native application can interface with a GPS sensor and/or a wireless communication module within the mobile computing device to estimate a location of the mobile computing device- and therefore the operator- within the building”)
Levy fails to disclose:
An autonomous vehicle configured for passenger safety monitoring, comprising:
and a plurality of sensors configured to monitor a passenger
However, Reibling, from the same field of endeavor, discloses:
An autonomous vehicle configured for passenger safety monitoring, comprising: (Reibling ¶5 “monitoring occupants and responding in an automated fashion to an emergency… autonomous vehicle”)
and a plurality of sensors configured to monitor a passenger (Riebling ¶13 “The control system 32 may include occupant sensors 44 to detect the presence, condition, actions, and so on of occupants of the vehicle 30.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the external artificial intelligence, user tracking (Levy ¶74) and computer vision techniques of Levy, including people external to the vehicle (Levy ¶73), with the occupant sensors of Reibling (Reibling ¶13) which monitors a passenger within a vehicle, in order to monitor the passenger outside of the vehicle during a selected time. This further aids in reducing the probability of a passenger being injured, reduces the probability that a vehicle is in a collision, reduces the probability that a vehicle is damaged by an occupant, and reduces the probability of financial liability to the vehicle’s owner. (Reibling ¶5 “may reduce the likelihood that occupants or others are injured; reduce the likelihood that the vehicle is involved in a collision; reduce the likelihood that the vehicle is damaged by the occupant, such as by physical damage or by smoke damage; and reduce the likelihood of financial liability to the owner.”)

With respect to claim 12,
Levy in view of Reibling discloses:
wherein the selected wait period begins when the passenger exits the vehicle. (Levy ¶28 “the native application initializes a countdown time according to the away time once the operator leaves the autonomous vehicle and renders the countdown timer on the display of the mobile computing device to indicate a remaining time until the autonomous vehicle is scheduled to return to the dropoff location”; Levy ¶10 “The native application can additionally or alternatively: enable the operator to manually enter a predicted or proposed away duration prior to leaving the autonomous vehicle at the beginning of a delivery rotation”)

With respect to claim 13,
Levy in view of Reibling discloses:
wherein the onboard computing system is configured to receive sensor data from the plurality of sensors and, based on the sensor data, detect a passenger emergency. (Reibling ¶13 “The control system 32 may include occupant sensors 44 to detect the presence, condition, actions, and so on of occupants of the vehicle 30”; Reibling ¶19 “the computer 34 selects a category of behavior of the occupant based on the sensor data. The behavior used for the selection is at least one of a gesture, a facial expression, smoke production, and a voice level of the occupant. The categories may be stored as sets of conditionals specifying gestures, etc. indicating behaviors within the categories. The categories may include, for example, emergency and nonemergency… If the algorithm finds a gesture of, e.g., an occupant punching another occupant, then one of the conditionals for the emergency category may be triggered, putting the behavior in that category.”)

With respect to claim 15,
Levy in view of Reibling discloses:
wherein the onboard computing system is further configured to activate an emergency response including contacting emergency services. (Reibling ¶26 “Next, in a block 240, the computer 34 transmits a message to a remote server 52 based on the selected category. For example, in the event of a medical emergency, the computer 34 may instruct the transmitter 46 to transmit a message to the emergency-response station notifying the emergency-response station of the condition of the occupant and au estimated time of arrival.”)

	With respect to claim 16,
Levy discloses:
	A system for passenger monitoring in an autonomous vehicle (Levy ¶23 “autonomous vehicle”; (Levy ¶31 “the native application can interface with a GPS sensor and/or a wireless communication module within the mobile computing device to estimate a location of the mobile computing device- and therefore the operator- within the building”))
an onboard computing system on the first autonomous vehicle configured to: 
receive a wait request including a destination location, (Levy ¶37 “or to prompt the autonomous vehicle to remain parked at the dropoff location while waiting for the operator's return if local traffic density exceeds a threshold density or the estimated away time is sufficiently small.”; Levy ¶45 “The autonomous vehicle can remain in this location while waiting for the operator to complete the delivery rotation, such as until recalled to the dropoff location manually by the operator or automatically by the remote computer system”; Levy ¶61 “the autonomous vehicle can execute Blocks of the second method S200—such as in conjunction with a remote computer system (e.g., an autonomous vehicle fleet manager, a remote rideshare dispatcher)—to elect various wait locations at or near a pickup location specified by a user”; Levy ¶62 “the autonomous vehicle waits for the user to arrive at the pickup location before returning to collect the user”)
determining identification of the autonomous vehicle associated with the wait request,
(Levy ¶55 “the autonomous vehicle can broadcast a wireless beacon that identifies the autonomous vehicle”; Levy ¶65 “Upon receipt of this rideshare request, the remote computer system can: identify an autonomous vehicle that is near the selected pickup location, currently unoccupied, and/or completing a rideshare cycle at a dropoff location nearby; assign this rideshare request to this autonomous vehicle; and dispatch the autonomous vehicle to execute a next rideshare cycle according to this rideshare request, including navigating to the pickup location specified in this rideshare request.”)
and adding a selected wait time to the autonomous vehicle route; 
(Levy ¶28 “the native application initializes a countdown time according to the away time once the operator leaves the autonomous vehicle and renders the countdown timer on the display of the mobile computing device to indicate a remaining time until the autonomous vehicle is scheduled to return to the dropoff location”; Levy ¶37 “or to prompt the autonomous vehicle to remain parked at the dropoff location while waiting for the operator's return if local traffic density exceeds a threshold density or the estimated away time is sufficiently small.”; Levy ¶51 “Generally, as the remaining wait time approaches an estimated time for the autonomous vehicle to return to the dropoff location (or pickup location nearby), the remote computer system can serve a prompt to the autonomous vehicle to return to the dropoff location”; Levy ¶23 heading “Preset Away Time”; Levy ¶25 “to automatically calculate or adjust this proposed away time.”; Levy ¶37 “or to prompt the autonomous vehicle to remain parked at the dropoff location while waiting for the operator's return if . . . . the estimated away time is sufficiently small.”) 
and an onboard computing system on the first autonomous vehicle configured to: 
receive the wait request,  (Levy ¶37 “or to prompt the autonomous vehicle to remain parked at the dropoff location while waiting for the operator's return if local traffic density exceeds a threshold density or the estimated away time is sufficiently small.”; Levy ¶45 “The autonomous vehicle can remain in this location while waiting for the operator to complete the delivery rotation, such as until recalled to the dropoff location manually by the operator or automatically by the remote computer system”; Levy ¶61 “the autonomous vehicle can execute Blocks of the second method S200—such as in conjunction with a remote computer system (e.g., an autonomous vehicle fleet manager, a remote rideshare dispatcher)—to elect various wait locations at or near a pickup location specified by a user”)	
drop off the passenger at the destination location, (Levy ¶122 “the autonomous vehicle… drop off a user… at a dropoff location”)
and wait at the destination location for the selected wait time. (Levy ¶37 “or to prompt
the autonomous vehicle to remain parked at the dropoff location while waiting for the operator's return if local traffic density exceeds a threshold density or the estimated away time is sufficiently small.”; Levy ¶23 heading “Preset Away Time”; Levy ¶25 “to automatically calculate or adjust this proposed away time.”; Levy ¶37 “or to prompt the autonomous vehicle to remain parked at the dropoff location while waiting for the operator's return if . . . . the estimated away time is sufficiently small.”)
	Levy fails to disclose:
A system for passenger safety monitoring in an autonomous
	However, Reibling, from the same field of endeavor, discloses:
A system for passenger safety monitoring in an autonomous vehicle (Reibling ¶5 “monitoring occupants and responding in an automated fashion to an emergency… autonomous vehicle”), comprising: 
	 Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the external artificial intelligence, user tracking (Levy ¶74) and computer vision techniques of Levy, including people external to the vehicle (Levy ¶73), with the occupant sensors of Reibling (Reibling ¶13) which monitors a passenger within a vehicle, in order to monitor the passenger outside of the vehicle during a selected time. This further aids in reducing the probability of a passenger being injured, reduces the probability that a vehicle is in a collision, reduces the probability that a vehicle is damaged by an occupant, and reduces the probability of financial liability to the vehicle’s owner. (Reibling ¶5 “may reduce the likelihood that occupants or others are injured; reduce the likelihood that the vehicle is involved in a collision; reduce the likelihood that the vehicle is damaged by the occupant, such as by physical damage or by smoke damage; and reduce the likelihood of financial liability to the owner.”)

	With respect to claim 17,
	Levy in view of Reibling discloses:
wherein the onboard computing system is further configured to detect a passenger emergency (Reibling ¶17 “to monitor and respond to an emergency involving an occupant”)
and activate an emergency response. (Reibling ¶24 “the computer 34 alerts the occupant based on the selected category. For example, if the selected category is medical emergency, the computer 34 may instruct the user interface 48 to ask the condition of the occupant, e.g., "Are you all right?"”)

With respect to claim 18,
Levy in view of Reibling discloses:
wherein the onboard computer is configured to receive an emergency notification. (Reibling ¶24 “the computer 34 alerts the occupant based on the selected category. For example, if the selected category is medical emergency, the computer 34 may instruct the user interface 48 to ask the condition of the occupant, e.g., "Are you all right?"”)

With respect to claim 20,
Levy in view of Reibling discloses:
wherein the onboard computer is configured to contact emergency services. (Reibling ¶26 “Next, in a block 240, the computer 34 transmits a message to a remote server 52 based on the selected category. For example, in the event of a medical emergency, the computer 34 may instruct the transmitter 46 to transmit a message to the emergency-response station notifying the emergency-response station of the condition of the occupant and au estimated time of arrival.”)

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Levy in view of Reibling, further in view of Hicok (WO2019165451A1)(hereinafter “Hicok”).
With respect to claim 14,
Levy in view of Reibling discloses:
and wherein the onboard computing system is further configured to activate and emergency response including sounding the alarm system (Reibling ¶24 “the computer 34 alerts the occupant based on the selected category. For example, if the selected category is medical emergency, the computer 34 may instruct the user interface 48 to ask the condition of the occupant, e.g., "Are you all right?"”)
Levy in view of Reibling fails to disclose:
and flashing vehicle lights.
However, Hicok, from the same field of endeavor, discloses:
and flashing lights. (Hicok ¶140 “Upon taking such action, the controller may use internal warning systems within the vehicle to warn passengers (if any) that the vehicle is about to come to a sudden emergency stop so they can hold on to a rail and not slide off their seats. For example, if an emergency stop is necessary, the controller may flash red lights within the passenger compartment, display a written message on a passenger display that says "emergency stop" or the like, and use a loud speaker or other sound system to provide an oral alert such as "hold on - the vehicle is about to come to a quick stop.")
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the flashing lights of Hicok with the alarm system of Levy in view of Reibling, in order to warn passengers of an impending emergency so that they can prepare accordingly. (Hicok ¶140 “the controller may use internal warning systems within the vehicle to warn passengers”)

With respect to claim 19, 
Levy in view of Reibling discloses:
wherein the onboard computer is configured 
sound a vehicle alarm. (Reibling ¶24 “the computer 34 alerts the occupant based on the selected category. For example, if the selected category is medical emergency, the computer 34 may instruct the user interface 48 to ask the condition of the occupant, e.g., "Are you all right?"”)
Levy in view of Reibling fails to disclose:
and to flash vehicle lights
However, Hicok, from the same field of endeavor, discloses:
and to flash vehicle lights (Hicok ¶140 “Upon taking such action, the controller may use internal warning systems within the vehicle to warn passengers (if any) that the vehicle is about to come to a sudden emergency stop so they can hold on to a rail and not slide off their seats. For example, if an emergency stop is necessary, the controller may flash red lights within the passenger compartment, display a written message on a passenger display that says "emergency stop" or the like, and use a loud speaker or other sound system to provide an oral alert such as "hold on - the vehicle is about to come to a quick stop.")
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the flashing lights of Hicok with the alarm system of Levy in view of Reibling, in order to warn passengers of an impending emergency so that they can prepare accordingly. (Hicok ¶140 “the controller may use internal warning systems within the vehicle to warn passengers”)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARVILLE ALBERT HOLLINGSWORTH IV/Examiner, Art Unit 3667        

/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667